450 F.2d 339
UNITED STATES of America, Plaintiff-Appellee,v.Eddie COOK, Defendant-Appellant.
No. 71-1854 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.Rehearing Denied Dec. 27, 1971.

Craig Wilson, West Palm Beach, Fla.  (Court-appointed), for defendant-appellant.
Robert W. Rust, U. S. Atty., Marsha Lyons, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant was convicted on two counts of an indictment charging violations of 18 U.S.C.A. Secs. 495 and 2, in forging and uttering a United States Treasury check, and on another count charging possession of a stolen treasury check in violation of 18 U.S.C.A., Sec. 1708.  He received concurrent sentences on the convictions and now appeals.  We affirm.


2
There are three assignments of error.  The first complaints of the cross-examination by the prosecution with respect to prior convictions of appellant.  This complaint is without merit.  See United States v. Saitta, 5 Cir., 1971, 443 F.2d 830, 831.


3
Next, it is urged that the trial judge invaded the province of the jury through a comment on the conflicts in the evidence.  This event does not remotely approach error and thus is without merit.


4
Lastly, appellant contends that he was denied his Miranda1 rights in connection with oral and written inculpatory statements.  A careful review of the facts as developed on a motion to suppress and on the trial leads us to the conclusion that this claim is likewise without merit.


5
Affirmed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966)